Citation Nr: 0700690	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-44 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim for service connection for anxiety neurosis.

2.  Entitlement to service connection for anxiety neurosis. 

3.  Entitlement to a disability rating in excess of 10 
percent for hiatal hernia/gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which declined to reopen the veteran's claim 
for service connection for anxiety neurosis and denied his 
claim for an increased rating for hiatal hernia/GERD.  

In December 2005, the appellant testified before a Decision 
Review Officer (RO hearing), and in October 2006, the 
appellant testified at a hearing before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); copies 
of these transcripts are associated with the record.  

The issues of entitlement to service connection for anxiety 
neurosis and a disability rating in excess of 10 percent for 
hiatal hernia/GERD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1973 decision, the RO confirmed and continued 
the denial of service connection for a nervous condition; the 
veteran did not file a timely notice of disagreement (NOD).

2.  Evidence added to the record since the May 1973 RO 
decision relates, by itself or when considered with the 
previous evidence of record, to an unestablished fact 
necessary to substantiate the appellant's service-connection 
claim for anxiety neurosis.
 

CONCLUSIONS OF LAW

1.  The May 1973 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the May 
1973 RO decision sufficient to reopen the appellant's claim 
for service connection for anxiety neurosis.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  In 
this case, the Board concludes that it is not precluded from 
adjudicating whether to reopen the appellant's service-
connection claim without first deciding whether the VA's 
notice and duty to assist requirements have been satisfied 
with respect to the issue of new and material evidence.  This 
is so because the Board is taking action favorable to the 
appellant in reopening his service connection claim for 
anxiety neurosis.  In light of the above, it is not 
prejudicial to the appellant for the Board to proceed to 
adjudicate the issue discussed in this decision.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).



Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for anxiety 
neurosis.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In May 1972, the RO confirmed the denial the veteran's claim 
for service connection for anxiety neurosis, having found 
that these conditions were not incurred in or caused by 
service.  Since the veteran did not file a timely NOD, the RO 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  In a March 2004 rating decision, the RO 
declined to reopen the claim, and the appellant perfected an 
appeal to the Board.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  The evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence received since the last final disallowance of 
the appellant's claim on any basis. Evans v. Brown, 9 Vet. 
App. 273 (1996).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the May 1972 RO decision.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).
 
The evidence received since the May 1972 rating decision 
includes a statement from a private physician who opined that 
the veteran's generalized anxiety disorder with panic attacks 
was a result of the veteran's hardship tour of duty in the 
Arctic Circle, and two buddy statements that assert that the 
veteran began having anxiety problems upon his return from 
his isolated duty in the Arctic Circle.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  It is also material, in that 
it bears directly and substantially upon the specific matters 
under consideration.  The private physician's letter provides 
a potential link between the veteran's time in service and 
his current anxiety condition.  The lay statements submitted 
by the veteran corroborate his claims that he has had anxiety 
problems since service.  This evidence relates to 
unestablished facts necessary to substantiate the veteran's 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  Accordingly, the appellant's service-connection 
claim for anxiety neurosis disorder is reopened.  To this 
extent, the appeal is granted.


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for anxiety neurosis has been received and 
the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
or a disability rating, if service connection or a higher 
evaluation is granted on appeal, and it is unclear whether 
the RO has requested "that the claimant provide any evidence 
in the claimant's possession that pertains to [his] claim."  
38 C.F.R. § 3.159(b)(1) (2006).

The duty to assist includes obtaining medical records when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004). 

The veteran's service medical records show treatment for an 
anxiety reaction in April 1963.  An August 1971 private 
physician's letter indicates that the veteran was seen for 
nervousness, difficulty in sleeping and being easily provoked 
to anger.  In January 2004, the veteran was diagnosed with 
generalized anxiety disorder by a private physician who, 
after treating the veteran for two years, indicated that his 
current anxiety disorder was a result of his time on 
isolation duty during active service.  VA should attempt to 
obtain these treatment records.  After receipt of these 
records, the veteran should be afforded a VA psychiatric 
examination to ascertain the etiology of the veteran's 
anxiety disorder.

The veteran is currently service-connected for a hiatal 
hernia/GERD at a 10 percent disability rating.  The most 
recent VA examination in the claims file is from November 
2003.  In an April 2006 letter, a private physician indicated 
that the veteran's symptoms have worsened and are now present 
every day, and referred to an esoph-gastro-duodenoscopy (EGD) 
done by another private physician.  These records are not 
part of the claims file.  On remand, VA should obtain these 
treatment records.  After receipt of these records, the 
veteran should be afforded a VA gastrointestial examination 
to determine the current nature and severity of his hiatal 
hernia/GERD.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish a disability rating or an 
effective date, if service connection or 
a higher rating is granted on appeal, as 
outlined by the Court in Dingess, supra 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his anxiety disorder and 
his hiatal hernia/GERD.  VA should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  
Particularly, VA should attempt to obtain 
the records from the private physician 
treating the veteran for his generalized 
anxiety disorder and the records from the 
physician who performed his EGD.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded an examination by 
appropriate specialists to ascertain the 
etiology of his anxiety disorder and the 
current nature and extent of severity of 
his hiatal hernia/GERD.  All indicated 
tests or studies deemed necessary for 
accurate assessments should be done.  The 
claims file, this remand and treatment 
records must be made available to the 
examiners for review of the pertinent 
evidence in connection with the 
examinations, and the reports should so 
indicate.  

The psychological examiner should offer 
an opinion as to (1) whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
anxiety disorder began during active 
service or is etiologically related to 
the veteran's period of active duty, and 
(2) the current nature of his anxiety 
disorder. 

The gastrointestinal examiner is to 
assess the nature and severity of the 
veteran's hiatal hernia/GERD in 
accordance with the latest AMIE worksheet 
for rating disorders of the digestive 
system, to include whether the veteran 
has persistently recurrent epigastric 
distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health.

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.
 
4.  Following completion of the above 
development, the RO should reajudicate 
the claims.  If the benefits sought are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


